DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments filed 5/20/2022
The Amendments to the drawings/specification have been entered. However, they are not seen to correct the previous issues with the drawings/specification, and furthermore present new issues. The Amendments to the drawings/specification raise issues of new matter such that 35 U.S.C. 132(a) is not met, and therefore the contents of the amendment will not be considered. Subsequently, the previous drawings objections and 112 rejections are maintained, and new grounds for objection are presented below.
The Amendments to the claims correct the previous minor informalities, and therefore the previous claim objections are withdrawn. However, a new issue is realized, as described in the new claim objection below.
The Amendments change the scope of the claims, but nevertheless previous art Sekerchak (US 5178422)/Parrot et al (US 20030057698) are seen to further read on the Amendment, as shown in the updated 103 rejections below. The applicant’s Arguments regarding Sekerchak/Parrot have been considered but are not persuasive. In essence, the Examiner believes that the current scope of the claims are far broader than what the applicant discloses and argues:
	Regarding claim 1, Applicant argues that Sekerchak/Parrot are silent regarding “said gas pipe extending above ground past a top end of said transition gas riser”. 
Regarding “extending above ground”, Sekerchak (FIGs) illustrates the entirety of the gas pipe extending above ground, and is therefore seen to read on this particular feature. Contrary to the Arguments, the claim is not seen to require any part of the gas pipe being underground. Therefore, Sekerchak is seen to disclose this feature.
Regarding said gas pipe extending … past a top end of said transition gas riser”, Parrot (FIGs 1-2) teaches “gas pipe” 115 and “transition gas riser” 20, 220, 100 (understood to structurally read on applicant’s transition gas riser, as it Is a hose like the applicant) coupled together (see FIG 1), where part 220 of the transition gas riser surrounds and connects to the gas pipe 110 (see FIG 1) with the gas pipe 115 extending past (to the right) a right end (understood to read on “top end”) of the riser. Therefore, Parrot teaches this feature, and when combined with Sekerchak, the claim is obvious.
		In light of the above, The applicant’s Arguments are not persuasive.
	Regarding claim 3, Applicant asserts the limitation is patentable on its own merits but does not set forth any reasons why. As such, this argument is not persuasive and Sekerchak is seen to disclose claim 3 for the reasons set forth in the previous action (reiterated in rejection below). Nevertheless, further explanation is provided in the rejection reflective of discussions in the interview on 5/19/2022.

Specification/Drawings
The amendment filed 5/20/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: “marking 82 and/or indicia 84” in replacement specification paragraph 66, illustrated in replacement FIGs 3A-4C.
Applicant is required to cancel the new matter in the reply to this Office Action. For the purposes of this Action, the contents of the Amendment in question will not be considered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the transition gas riser further includes an indicator” of claim 7 and “wherein the indicator is indicia for designating the position of the riser head assembly” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 objected to because of the following informalities:
Claim 9 recites “notches for gripping to gas pipe”. This is understood to be a minor grammatical error that should instead be –notches for gripping the gas pipe-- Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8 collectively recite “wherein the transition gas riser further includes an indicator…wherein the indicator is indicia for designating the position of the riser head assembly”. In light of the drawings (see objection above) and limited description in the specification (paragraph 16), it is unclear what the scope of this structure is. While indicator/indicia are terms in the art per se, they are normally presented in the context of a visually distinct feature. As there is insufficient context for the indicator/indicia as well as boundless options of what they can look like, the limitation is seen to be indefinite and overly broad. For examination, any distinct part/structure that is visible and related to the assembly of the transition gas riser/riser head assembly, broadly speaking, would read on this limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekerchak (US 5178422) in view of Parrot et al (US 20030057698).

Regarding claim 1, Sekerchak (FIGs 2-2a, 3, and 13-14) discloses “A pre-assembled plumbing system comprising: 
a gas pipe (20)…said gas pipe extending above ground (pipe is fully above ground such that it extends above ground; claim not seen to necessitate any part of the pipe underground)…;
… 
a lead-in assembly (44, 16) coupled to a riser head assembly (connection between 44 and 20) of said gas pipe, said lead-in assembly including a swivel joint (44, 52, 56) configured to rotatably couple a valve (16).”  
Sekerchak is silent regarding “[a gas pipe]; a transition gas riser coupled to the gas pipe, the transition gas riser encompassing a portion of the gas pipe, [said gas pipe extending above ground] past a top end of said transition gas riser;[a lead-in assembly coupled to a riser head assembly of] said transition gas riser”. Instead, the gas pipe is directly connected to the lead-in assembly, such that the difference in concept between the application and Sekerchak is that the number of pipes/tubes in the apparatus.
However, Parrot (FIGs 1-2) teaches a gas hose assembly (functionally analogous to pipe of Sekerchak), comprising a “gas pipe” 115 and “transition gas riser” 20, 220, 100 (understood to structurally read on applicant’s transition gas riser, as it Is a hose like the applicant), where part 220 of the transition gas riser surrounds and connects to the gas pipe 110 (see FIG 1) with the gas pipe 115 extending past (to the right) a right end (understood to read on “top end”) of the riser 20.
Therefore it would have been obvious, before the effective filing date, to modify the single pipe of Sekerchak to be multiple pipes comprising “[a gas pipe;] a transition gas riser coupled to the gas pipe, the transition gas riser encompassing a portion of the gas pipe” as taught by Parrot, applied in a manner such that the combination teaches “[said gas pipe extending above ground (disclosed by Sekerchak)] past a top end of said transition gas riser; [a lead-in assembly (of Sekerchak) coupled to a riser head assembly of] said transition gas riser”, as providing an alternative structure with more/separable parts to achieve the same expected result (a gas conduit) would be within routine skill in the art. One benefit would be to have more hose segments, having an additional point of disconnect for easier coupling/decoupling.

Regarding claim 3, Sekerchak (FIGs 2-2a, 4, and 13-14) discloses “wherein the gas pipe (20) is a continuous flexible pipe (see FIG 2) formed of a material capable of being coiled prior to installation (understood to be capable of coiling as 20 has slack in FIG 2 and extends in FIG 2a) (while 20 is not supposed to kink/coil after assembly, it is understood to be capable of coiling to some degree “prior to installation”).”  

Regarding claim 4, Parrot (FIGs 1-2), as applied to claim 1, further teaches “wherein the gas pipe is joined by either heat fusion or mechanical type fittings (gas pipe 115 is joined via mechanical fitting 220).”

Regarding claim 5, Parrot (FIGs 1-2), as applied to claim 1, further teaches “wherein the transition riser (100, 20, 220) has an inner diameter (diameter within 60) that is greater than an outer diameter of the gas pipe (outer diameter at 120, shown in FIG 1 where 220 surrounds 120).  

Regarding claim 6, Parrot (FIGs 1-2), as applied to claim 1, further teaches “wherein the transition gas riser (100, 20, 220) further includes a moisture seal (O-ring between 60 and 80 is a seal, so as best understood it would seal moisture to some degree).”  

Regarding claim 7, as best understood, the combination established in claim 1 further teaches “wherein the transition gas riser (100, 20, 220 of Parrot, which would be located where the left 20 of Sekerchak is currently located) further includes an indicator (46 of Sekerchak, as best understood, is a feature that has a distinct visual identity that varies depending on the connection between 20 and 66 [in the form of male threads, of which become smaller in visibility as they are screwed in to 66]; this is understood to read on “indicator”).”  

Regarding claim 8, as best understood, the combination established in claim 1 further teaches “wherein the indicator is indicia for designating the position of the riser head assembly (46 of Sekerchak, as best understood, is a feature that has a distinct visual identity that varies depending on the position of the connection between 20 and 66 [in the form of male threads, of which become smaller in visibility as they are screwed in to 66]; this is understood to read on “indicia for designating the position of the riser head assembly” as the threads are visually distinct in the drawings).”  

Regarding claim 14, Sekerchak (FIGs 2-2a, 3, and 13-14) further discloses “further including an elbow (14) attached to said valve (see FIG 3), said elbow adapted to receive a burner pipe (10, read on a “burner pipe” as it is a pipe for supplying gas to a burner on gas cooking appliance 32; claim not seen to explicitly require a “burner”) for delivering natural gas (Column 5 lines 31-36).”  

Regarding claim 15, Sekerchak (FIGs 2-2a, 3, and 13-14) further discloses “wherein said swivel joint (44) includes a stationary member (56) and a rotatable member (50, 62), said rotatable member configured to provide 360 degrees of multi-plane range of motion (Column 5 lines 49-65).”  

Regarding claim 16, Sekerchak (FIGs 2-2a, 3, and 13-14) further discloses “wherein said stationary member (56) and rotatable member (50, 62) are substantially cylindrical (each part is understood to be at least partially cylindrical, read on “substantially cylindrical”) and include a substantially elbow-shaped profile (64 has a 90 degree bend in FIG 14, read on “substantially elbow-shaped”).”  

Regarding claim 17, Sekerchak (FIGs 2-2a, 3, and 13-14) further discloses “wherein said rotatable member (50, 62) is coupled to said stationary member (56) via a sealed bearing (interior of 56 is understood to be a “bearing” as 50 rotates relative to 56, and is “sealed” as gas is not intended to leak between 56 in 60).”

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekerchak/Parrot in view of Igarashi (US 4942906).

Sekerchak is further silent regarding “wherein the gas pipe is a polyethylene gas pipe.”  
	However, Igarashi (Col 3 lines 7-12) teaches it is known in the art to manufacture gas pipes (analogous to Sekerchak) from polyethylene.
	Therefore it would have been obvious, before the effective filing date, to modify the gas pipe of Sekerchak/Parrot such that “wherein the gas pipe is a polyethylene gas pipe”, as taught by Igarashi, as choosing a known preferred material to achieve the same expected result (flexible gas pipe) would be within routine skill in the art. One benefit would be to choose a material that is accessible and relatively inexpensive.  

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekerchak/Parrot in view of Smith et al (US 3598428).

Regarding claim 9, Sekerchak further discloses “wherein the riser head assembly (connection between 44 and 20) comprises a swivel body (46, would “swivel” with 62) … and a swivel nut (nut below 46, would “swivel” with 62).” 
Sekerchak is further silent regarding “a stiffener including a series of notches for gripping to gas pipe, a compression ring”.
However, Smith (FIGs 5-6) teaches a straight threaded pipe connection (analogous to Sekerchak), the connection hosting within a “stiffener” 42’ (understood to read on feature as it is a rigid insert like the applicant’s) having notches 68’ (read on “series of notches”) for gripping to a pipe 10’ (seen to “grip” to 10’ as there would be some friction against 38’ during/after assembly of 68’ into 38’), and a compression ring 71, the compression ring further comprising a spring steel ferrule 77 (Column 5 lines 20-25).
Therefore it would have been obvious, before the effective filing date, to modify the riser head assembly of Sekerchak/Parrot with ““a stiffener including a series of notches for gripping to gas pipe, a compression ring”.”, as taught by Smith, to provide a compression seal that grips the pipe, for a stronger and seal.

Regarding claim 10, Smith (FIG 5), as applied to claim 9, further teaches “wherein the compression ring (71) further includes a spring-steel ferrule (77) configured to form a seal (understood that it would form a seal in its vicinity).”  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekerchak/Parrot in view of
Campbell (US 3453009). 

Sekerchak is further silent regarding “wherein the lead-in assembly is a stainless steel material.”  
	However, Campbell (Column 2 lines 43-47) teaches it is known in the art to manufacture pipe joints (analogous to Sekerchak) from stainless steel.
	Therefore it would have been obvious, before the effective filing date, to modify the lead-in assembly of Sekerchak/Parrot such that “wherein the lead-in assembly is a stainless steel material”, as taught by Campbell, as choosing a known preferred material to achieve the same expected result (durable pipe joint) would be within routine skill in the art. One benefit would be to choose a material that is accessible and relatively inexpensive.  

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekerchak/Parrot in view of Furnival (US 7681865).

Regarding claim 12, Sekerchak is further silent regarding “wherein the valve is a ball valve for controlling the flow of a liquid or gas”. Sekerchak has a nondescript rotary valve for controlling the flow. 
	However, Furnival (FIGs 1-4) teaches a rotary valve (analogous to Sekerchak) that is a ball-type (see FIGs).
Therefore it would have been obvious, before the effective filing date, to modify the valve of Sekerchak/Parrot such that “wherein the valve is a ball valve for controlling the flow of a liquid or gas”, as taught by Furnival, as applying a known alternative means to perform the same expected result (handle-actuated rotary valve) would be within routine skill in the art. One benefit for doing so would be to utilize a rotary valve having a compact design.

Regarding claim 13, Sekerchak is further silent regarding “wherein a key is used to open and close the valve”. Sekerchak has a rotary valve controlled by a handle.
However, Furnival (FIGs 1-4) teaches a handle-actuated rotary valve (analogous to Sekerchak), where the valve opens/closes by rotating the handle 22 connected to a shaft 20 having an end 23 that matches a groove 33 (this mechanically read on “key”) on the ball 2 to turn the ball.
Therefore it would have been obvious, before the effective filing date, to modify the valve of Sekerchak/Parrot such that “wherein a key is used to open and close the valve”, as taught by Furnival, as applying a known alternative means to perform the same expected result (handle-actuated rotary valve) would be within routine skill in the art. One benefit for doing so would be to utilize a rotary valve mechanism having a compact design.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753